103 F.3d 128
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David Eugene CARNER, Petitioner-Appellant,v.Leonard TOWNSEND, Robert Donaldson, and John D. O'Hara,Respondents-Appellees.
No. 96-1112.
United States Court of Appeals, Sixth Circuit.
Dec. 12, 1996.

Before:  SUHRHEINRICH, and DAUGHTREY, Circuit Judges, and JOHNSTONE,* District Judge.
PER CURIAM.


1
David Eugene Carner appeals a district court judgment denying him a writ of habeas corpus under 28 U.S.C. § 2254.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, we unanimously agree that oral argument is not needed.


2
Carner is incarcerated in the Michigan state prison system on three convictions for criminal sexual conduct.  On appeal, he alleges ineffective assistance of counsel at his state trial, and he challenges the trial court's jury instruction on the definition of "sexual penetration."   The district court found that the petitioner had not shown that his attorney's conduct was deficient or that it prejudiced the outcome of the case.  The court therefore denied relief, under the authority of Strickland v. Washington, 466 U.S. 668 (1984).  The district court further found that the state trial judge had accurately and adequately explained applicable Michigan law to the jury that heard the petitioner's case.


3
The other issues purportedly raised on appeal have been waived, because they appear to have been raised for the first time before this court.


4
Having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in denying relief.  Because the reasons why judgment should be entered against the petitioner have been fully set out by the district court, the issuance of a detailed opinion by this court would be duplicative and would serve no useful purpose.  Accordingly, we AFFIRM the judgment of the district court on the reasoning of that court in its order dated November 29, 1995.



*
 The Hon.  Edward H. Johnstone, United States District Judge for the Western District of Kentucky, sitting by designation